

 
EXHIBIT 10.1

 
June 30, 2008




Zamir Rauf


Via Hand Delivery


Dear Zamir,


On behalf of Calpine Corporation, I am pleased to confirm your appointment to
the exempt position of Interim Executive Vice President – Chief Financial
Officer, located in Houston, Texas.  This assignment will be in place from June
4, 2008 and will terminate on December 7, 2008.  Your on-going role and
compensation details will be reassessed at the end or near the end of this
interim period.  Details of this assignment are provided below:


Title:
Interim Executive Vice President – Chief Financial Officer
   
Reporting to:
Robert May, Chief Executive Officer
   
Base Salary:
$10,653.85 to be paid bi-weekly (annualized to $277,000.00)
   
Supplemental Salary:
$5,692.31 to be paid bi-weekly (annualized to $148,000.00)
   
Annual Bonus Program:
You will remain eligible to participate in the Calpine Incentive Plan (CIP),
which provides for an annual bonus based both on corporate financial results,
departmental financial results and individual performance. Your CIP target while
in this interim role will be 90% of your base and supplemental wages while in
this role.  Your total bonus target for 2008 will be based on actual base pay
and supplemental wages earned in 2008 and the corresponding bonus target
applicable to those wages.  The payment of the bonus can be increased or
decreased in accordance with the corporate financial results, departmental
financial results and your individual performance, and/or Calpine’s discretion.



We view this interim assignment as an excellent opportunity for you, Zamir, and
are confident Calpine can continue to provide you with challenging and rewarding
employment.




Sincerely,


CALPINE CORPORATION








Bob May
Chief Executive Officer








     /s/ Robert P. May
 
     /s/ Zamir Rauf



 


 

--------------------------------------------------------------------------------


 
 

 
ADDENDUM TO THE JUNE 30, 2008
LETTER AGREEMENT












June 30, 2008




Via hand Delivery




Dear Zamir,


This is an Addendum to the Letter Agreement dated June 30, 2008 (“Letter”) in
which Calpine Corporation confirmed your appointment to the exempt position of
Interim Executive Vice-President-Chief Financial Officer.  In addition to the
details of the assignment contained in the Letter, the following additional
benefit shall be provided to you:


From the date of this Addendum until December 7, 2008, you will be a “Tier 3
Participant” under the Calpine Corporation Change in Control and Severance
Benefits Plan (“Severance Benefits Plan”) and entitled to the benefits of a Tier
3 Participant under such plan. In addition, if a Change in Control (as defined
in the Severance Benefits Plan) occurs within nine (9) months of December 7,
2008, then with respect to such Change in Control, you will be a Tier 3
Participant under the Severance Benefits Plan.


Sincerely,




CALPINE CORPORATION


 


 
 Bob May
 
Zamir Rauf
 Chief Executive Officer    

 

 
     /s/ Robert P. May
 
     /s/ Zamir Rauf





